Name: Commission Regulation (EEC) N0 285/80 of 7 February 1980 amending Regulation (EEC) No 2524/79 and for the second time Regulation (EEC) No 1715/79 as regards the dates set for the distillation of the by-products of wine-making for the 1978/79 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 31 / 12 Official Journal of the European Communities 8 . 2. 80 COMMISSION REGULATION (EEC) No 285/80 of 7 February 1980 amending Regulation (EEC) No 2524/79 and for the second time Regulation (EEC) No 1715/79 as regards the dates set for the distillation of the by-products of wine-making for the 1978/79 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ¢), as last amended by Regulation (EEC) No 2961 /79 (2), and in particular Article 39 (7) thereof, Whereas Commission Regulation (EEC) No 2524/79 (3) set new final dates for the fulfilment of producers' obligations and for the delivery of the alcohol to intervention agencies ; Whereas the scale of certain distillation operations carried out at the beginning of the wine-growing year has given rise to difficulties in terms of the proper conduct of wine delivery operations which have prevented some producers from fulfilling their obliga ­ tions in good time ; Whereas it is appropriate, consequently, in the inter ­ ests of fairness, to allow such producers an additional possibility for fulfilling their obligations and to set a new final date for the delivery of the alcohol thus obtained to the intervention agency ; Whereas, in order to make clear that this postpone ­ ment does not imply ruling out, in the case of producers who are eligible, the possibility of availing themselves of intervention measures for the 1979/80 wine-growing year, it should be stated that the refer ­ ence period referred to in Article 1 2 of Commission Regulation (EEC) No 1715/79 (4), as amended by Regulation (EEC) No 2807/79 (5), is accordingly extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2524/79 is hereby amended as follows : 1 . The date 31 December 1979 in Article 1 ( 1 ) is replaced by the date 31 March 1980 . 2 . The date 31 January 1980 in Article 1 (2) is replaced by the date 30 April 1980 . 3 . The date 31 March 1980 in Article 2 is replaced by the date 30 June 1980 . Article 2 The date 31 December 1979 in Article 12 of Regula ­ tion (EEC) No 1715/79 is replaced by the date 31 March 1980 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 February 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2 ) OJ No L 336, 29 . 12. 1979, p. 9 . (3 ) OJ No L 289, 16 . 11 . 1979, p. 23 . (&lt;) OJ No L 198 , 4. 8 . 1979, p. 14. (5 ) OJ No L 319, 14. 12 . 1979, p. 19 .